HELD
BY THE COURT:
That the compensation to the injured vessel could not be estimated *upon the footing of the profits or earnings she was making per day, or might be supposed capable of making, unless she was under a charter at a stipulated hire. The rule of compensation is the market price or value of the services of the vessel for the; time being, and proof should have been taken to determine that price. The owner of the sloop would be entitled to recover such sum in indemnification of his actual loss until the vessel was placed in a condition equal to that when injured. The exceptions allowed, and the report set aside with costs, with an order for re-reference.